MacLean, J. (dissenting).
It was essential to the plaintiffs’ case to prove, as pleaded in paragraph “ second ” and “ third ” of their complaint and put in issue by the defendant’s answer, that the defendant duly employed the plaintiffs as his agents and brokers to procure a purchaser for the real property described and that, pursuant to such employ*110ment, the plaintiffs procured a person ready, willing and able to purchase said premises; and such employment they could only prove upon showing their written authority of the defendant. Turner v. Lane, 47 Misc. Rep. 387. The “ Memorandum for John J. Bueb care of S. Cox & Co,” beginning, u My dear Mr. Bueb,” offered in their behalf was not competent proof of authority in the firm. The cases cited as impliedly holding otherwise, upon employments or retainers of partnerships, included a member or members who had, and another or others who had not, a required statutory qualification, and wherein recovery was allowed for services performed by the qualified partner, somewhat upon the principle of the whole including the the parts; hut only the converse of that principle, did it obtain, would extend the specific authorization of an individual into authority to a partnership to act and to bring action. If the defendant knew that Bueb was a member of the partnership and, having that knowledge, nevertheless confined his authorization to represent bi'rri to Bueb, that, all the less, would indicate that he intended to authorize Oox to transact his business.
Judgment reversed and new trial granted, with costs to appellants to abide event